Citation Nr: 0118646	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-06 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 and Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and veteran's daughter


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran, who had active service from February 1942 to 
November 1945, died in November 1998.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility for dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  

This case was previously remanded in January 2001 to schedule 
a hearing at the RO before a Member of the Board.  The 
hearing was held before the undersigned Board Member in April 
2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in November 1998 at the age of 80.

3.  The death certificate indicates that the immediate cause 
of death was hypoxia due to (or as a consequence of) 
cardiopulmonary arrest due to (or as a consequence of) 
atherosclerotic cardiovascular disease.  The death 
certificate also indicates that multi-infarct dementia was 
another significant condition contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.  

4.  At the time of his death, the veteran was service-
connected for anxiety reaction with schizo affective 
disorder, rated 100 percent disabling, and malaria, rated as 
noncompensably disabling.  

5.  Neither the veteran's service-connected anxiety reaction 
with schizo affective disorder or his malaria caused or 
contributed to the cause of his death.

6.  The veteran's cardiovascular disease and/or multi infarct 
dementia was not related to service or any disease or injury 
incurred or aggravated during his active military service.

7.  Neither the veteran's service-connected anxiety reaction 
with schizo affective disorder nor his malaria played a 
material role in producing or hastening death.

8.  The December 1988 rating decision, which increased the 
rating for the veteran's service-connected psychiatric 
disorder from 10 percent to 30 percent, effective from June 
1987, is final.

9.  The veteran did not have a total service-connected 
disability rating for 10 years prior to his death, the 
appellant did not raise a section 1318 CUE (clear and 
unmistakable error) DIC claim, and hypothetical entitlement 
is not for application.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death, have not been met.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 is 
not warranted.  38 U.S.C.A. §§  1318, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, in statements submitted and testimony 
presented before the undersigned, has contended that the 
veteran's chronic anxiety disorder caused the veteran to 
develop cardiovascular disease, thus resulting in his death.  
The appellant also claims entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  In support of this contention, the 
appellant, veteran's daughter, and the appellant's 
representative presented testimony and argument that the 
veteran should have been assigned a 100 percent rating for 
his anxiety reaction with schizoaffective disorder for at 
least 10 years prior to his death.  

Preliminary Procedural Issue

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In this case, the Board finds that the duties to 
notify and to assist have been met. The appellant was 
provided with notice of the evidentiary requirements and
laws and regulations relative to the criteria for 
establishment of entitlement to service connection for the 
cause of the veteran's death and for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 in the decision of the RO 
dated in December 1998, as well as the statement of the case 
(SOC) issued in March 1999, and supplemental statements of 
the case (SSOC's) dated in July 1999, July 2000, and 
September 2000.  The appellant was given additional 
opportunity to submit or identify any other relevant records 
during the personal hearing conducted in April 2001.  At the 
request of the appellant, an additional 60 day period was 
granted at the April 2001 hearing, to allow her to submit 
additional evidence.  Additional evidence was received by the 
Board in May and June 2001, with appropriate waivers.  

It is noted that the veteran died in a nursing home and that 
the terminal nursing home medical records from the final days 
of his life have not been obtained and associated with the 
claims folder.  However, the record does contain extensive 
medical records of the veteran's medical treatment during his 
lifetime, which includes a number of medical records from the 
nursing home facility prior to his demise.  There is no 
assertion that the final nursing home records are relevant 
for consideration of the current claim for service connection 
for the cause of death of the veteran's death and careful 
review of the available medical records reveals no evidence 
to suggest that the veteran's final nursing home records 
would be relevant to the appellant's claim.  In response to 
repeated questions by the undersigned during the personal 
hearing conducted in April 2001, the appellant and her 
representative indicated that they had no further evidence or 
argument to present on the cause of death claim, and that 
there was no further relevant evidence to obtain with regard 
thereto.  See hearing transcript pp. 14, 15, and 25.  

With regard to the appellant's request that the VA obtain a 
medical opinion as to the possible relationship between the 
veteran's cardiovascular disease and his service connected 
psychiatric disorder, the Board notes that such an opinion is 
already of record.  In September 1994, a VA physician 
provided a written medical opinion that there was no such 
relationship.  

While the appellant has contended that the veteran's 
psychiatric disorder caused or contributed to his 
cardiovascular disorder, the Board notes that the appellant 
and her representative have not contended, nor does the 
evidence of record suggest that the veteran's service 
connected psychiatric disorder directly contributed to or 
hastened the veteran's death.  See 38 C.F.R. § 3.312(c) 
(2000).  There is no indication that the veteran's 
psychiatric disorder played any direct role in causing or 
contributing to the veteran's death.  The Board, therefore, 
finds that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  The VA has fulfilled its duties to notify and assist 
under the VCAA, and the Board will now review the appellant's 
claims on the merits.

Cause of Death

The appellant asserts that the veteran's death was related to 
his active service.  She maintains that the heart disease 
that lead to his death was caused by or aggravated by his 
service connected anxiety reaction with schizoaffective 
disorder.  Compensation for the veteran's death may be 
awarded to a veteran's spouse, children, or parents for death 
resulting from a service connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  
In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disorder either caused the death or 
substantially or materially contributed to it.  A service-
connected disorder is one which was incurred in or aggravated 
by active service, or in the case of certain heart diseases, 
one which was demonstrated to a compensable degree within one 
year of the veteran's separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  

The veteran died on November [redacted], 1998.  The certificate of 
death indicates that the veteran died while an inpatient at a 
private nursing home, and that no autopsy was performed.  The 
listed immediate cause of death was hypoxia due to (or as a 
consequence of) cardiopulmonary arrest due to (or as a 
consequence of) atherosclerotic cardiovascular disease.  The 
death certificate also identified multi-infarct dementia as 
another significant condition contributing to death but not 
resulting in the underlying cause identified above.

At the time of his death, the veteran was service-connected 
for anxiety reaction with schizoaffective disorder, rated as 
100 percent disabling from April 28, 1994, and as 30 percent 
disabling from June 22, 1987, with a temporary total 
disability rating assigned from November 4, 1987 to January 
1, 1988, and then resumption of the 30 percent rating from 
January 1, 1988 until April 28, 1994; and malaria, rated as 
noncompensably disabling since April 1950.  

The medical evidence of record, both VA and private, 
indicates that the veteran had a long history of treatment, 
to include hospitalizations, for his service connected 
anxiety reaction with schizoaffective disorder since his 
discharge from service.  

A hospital discharge report from a private medical facility, 
dated in November 1983, indicates that the veteran was 
treated for a myocardial infarction ("MI" or heart attack).  
He had no history of cardiovascular disorder prior to that 
time.  It was noted that he had been hospitalized several 
times in that facility for suicide gestures and depression.  
He was also noted to have known hypertension.  

In June 1987, the veteran was hospitalized for three days at 
a private facility for treatment of an acute schizophrenic 
episode.  The hospital discharge report noted that the family 
claimed he had been behaving peculiarly prior to admission 
for several days.  He had not been seen by his private 
psychiatrist for several years when he had been diagnosed as 
being depressed.  During hospitalization, the veteran 
improved rapidly.  At discharge his thinking was clear and 
judgment seemed much improved.  The veteran's medications at 
discharge included Navane, 5 mg., twice a day.  

Hospital records dated in September 1987 from the same 
private medical facility indicated that the veteran was 
admitted with urinary retention and difficult voiding.  A 
recent history of depression and psychiatric visits was 
noted.  He was noted to take psychotropic medications.  An 
endoscopy and resection were performed during the course of 
hospitalization.  

In September 1987, the veteran submitted a statement 
requesting an increased evaluation for his service connected 
anxiety reaction.  

Additional hospital summary reports from the private medical 
facility indicate that the veteran was readmitted in October 
1987.  Since his discharge following a partial transurethral 
prostatectomy, the veteran had failed to return for his 
follow-up appointment and had not taken his psychiatric 
medications.  When seen he was felt to be potentially 
suicidal.  Thus he was admitted.  Although he improved during 
the course of hospitalization, he still continued to have 
significant cognitive problems.  It was also noted that he 
had lost his job following his last hospitalization and that 
his family was somewhat chaotic with periodic conflict and 
excessive stress.  

The veteran was admitted again to the private hospital 
through the emergency services in November 1987.  He had 
continued to do poorly emotionally since his last discharge.  
At the time of admission he was retarded in terms of 
psychomotor activity as well as very slow in his responses.  
He seemed confused and quite concerned about his urinary 
retention and constipation.  It was noted that the family was 
overreacting and the veteran probably had taken his medicine 
inconsistently which was probably the reason his condition 
had deteriorated following his recent discharge.  In summary, 
the veteran appeared to be experiencing a major depressive 
episode with psychotic features.  He seemed overwhelmed by 
the stress of his recent medical surgery.  He also lived in a 
very chaotic environment which had added to his stress.  It 
appeared that returning to his home with his wife might, in 
fact, make his condition worse.  Arrangements were made to 
transfer the veteran to the VA hospital for further 
evaluation.

A VA hospital summary report indicates that the veteran was 
transferred to the VA medical center on November 10, 1987 and 
was discharged on December 11, 1987.  At admission the 
veteran had normal grooming but marked psychomotor 
retardation.  His affect was flat and depressed.  His speech 
was sparse and slow.  He had delusions and hallucinations.  
He was oriented.  Concentration, calculation, general 
information and abstract reasoning were intact.  No cognitive 
deficits in the short mental status questionnaire.  He denied 
suicidal or homicidal ideations.  During the course of 
hospitalization the veteran's wife was eventually persuaded 
to accept the veteran back to the home.  At discharge the 
veteran was no longer having hallucinations, his appetite was 
good and he was participating in group and attending 
activities.  He was, however, very anxious about returning 
home and there were unresolved marital problems that needed 
attention, as well as psychiatric follow up.  It was 
suggested that he return to the care of Dr. Hunt, his fee 
basis private psychiatrist.

The veteran submitted another statement claiming that he was 
entitled to an increased rating for his service connection 
psychiatric disorder in April 1988.  He also submitted a 
letter from his VA fee basis private psychiatrist, Dr. J. 
Hunt, which indicated that the veteran had been hospitalized 
under Dr. Hunt's care for a week in November 1987 for an 
episode of depressive illness with anxiety.  Thereafter, the 
veteran had been transferred to the VA hospital for continued 
treatment.  

A treatment note of Dr. Hunt's, dated in July 1988, indicated 
that it was the first time he had seen the veteran since 
December 1987.  The veteran had spent approximately one month 
in the VA hospital at that time.  Dr. Hunt noted that the 
veteran appeared to have been fairly stable since that time, 
although he appeared somewhat sedated.  It was suggested that 
he modify his medication.  He was to return in approximately 
three months.  The continued to complain of his wife and 
difficulty living with her; the psychiatrist noted that this 
was a chronic and continuing problem. 

Dr. Hunt also sought permission from VA in July 1988 to see 
the veteran for one hour appointments on an every other month 
basis.

A report of VA psychiatric examination conducted in August 
1988 indicated that the veteran complained of nervousness and 
sleep disturbances with occasional nightmares.  He denied any 
feelings of hopelessness or suicidal ideations.  He denied 
any delusions or hallucinations.  His last psychiatric 
hospitalization was in November 1987; he was discharged from 
the VA hospital with a diagnosis of schizo-affective disorder 
and generalized anxiety disorder.  He had been receiving 
outpatient psychiatric treatment from Dr. Hunt for the past 
few years.  The veteran had retired from the post Office in 
1981 after approximately 30 years.  Since then he had worded 
as a security guard for a few years, but had no work history 
since July 1987.  He had been married since 1947; he denied 
any major marital conflicts but admitted they were having 
financial problems since he was not working.  The veteran 
spent most of his time watching television.  On mental status 
examination, the veteran's psychomotor activity was mildly 
reduced.  His affect was constricted; his mood was anxious 
and depressed.  The veteran's speech was coherent and 
relevant; however, it was not spontaneous and reaction time 
was mildly increased.  He complained of tiredness, 
nervousness, and depression.  The examiner found no evidence 
of thought disorder.  The veteran appeared alert and was 
oriented in all three spheres.  Memory was also grossly 
intact but his concentration was mildly reduced.  He was able 
to do simple calculations.  The diagnostic impression was 
schizo-affective disorder.  The examiner also stated that the 
veteran appeared to have moderate to severe impairment in 
occupational, social and interpersonal functioning.  He was 
also noted to be competent for VA purposes.

An addendum report to the above psychiatric examination 
report, dated in October 1988, noted that the VA psychiatrist 
had now reviewed the veteran's claims file.  It was noted 
that the veteran had a long history of anxiety and depression 
and had been functioning on a marginal level for years.  The 
veteran had limited social skills and it appeared that he had 
been having increasing difficulty in dealing with real life 
stressors along with the aging process and medical problems.  
The veteran's recent severe depression with psychotic 
episodes appeared to be an exacerbation of his previous 
psychiatric problems.  

Thereafter, the RO by rating decision dated December 1988, 
increased the veteran's disability evaluation from 10 to 30 
percent, effective from June 22, 1987, the date of admission 
of the veteran's private hospitalization in 1987 for 
psychiatric treatment.  He was also awarded a temporary total 
(100 percent) rating from November 4, 1987 through December 
31, 1987, under paragraph 29 due to his private and VA 
hospitalizations for treatment of exacerbation of his service 
connected anxiety reaction with acute episodes of 
schizoaffective disorder.  The 30 percent rating was 
continued from January 1, 1988.  

Report of VA psychiatric examination conducted in October 
1989 noted that the veteran stated he had been doing better 
since his last psychiatric hospitalization.  He stated that 
his wife and children were always with him when he was 
driving.  He denied any sleep or appetite disturbances.  He 
denied any suicidal or homicidal ideations.  The veteran 
reported he had been seeing Dr. Hunt for the last four to 
five years.  He was taking psychotropic medication.  The VA 
psychiatrist, who was also the examiner who had previously 
examined the veteran in 1988, found that the veteran's 
psychomotor activity was within normal limits and his affect 
was appropriate.  His mood was anxious.  His speech was 
relevant and oriented.  The veteran did not show any evidence 
of depression.  He was alert and oriented; his memory was 
grossly intact.  The veteran was able to do simple 
calculations and serial sevens.  His attention and recall 
were intact.  His thinking was adequate, and his judgment and 
insight were found to be fair.  The diagnosis was schizo-
affective disorder.  The examiner further opined that the 
veteran appeared to have "mild to moderate impairment of 
social, occupations, and interpersonal functioning."  

VA outpatient mental health clinic note, dated in September 
1990, noted that the veteran was seen by a fee-basis 
psychiatrist.  It was further noted that the veteran had 
periods of depression, anxiety, visual hallucinatory 
experiences and paranoid delusions.  However, currently the 
veteran was found to be alert, coherent and oriented.  He was 
free of thought disorder at that time.  A mental health 
clinic note, dated in January 1991, noted that the veteran 
had no problems to report.  He was not depressed and felt 
good.  He reported no adverse effect of medication.  The 
veteran appeared pleasant, nonpsychotic, and essentially 
euthymic.  Mental health clinic note in July 1991 noted that 
the veteran came in with his wife.  She reported a decrease 
in his activity and lethargy.  The veteran did appear blunted 
in affect but he was not psychotic.  He did not appear 
depressed.  He was seen again in February 1992, having missed 
two scheduled appointments.  In February 1992, it was noted 
that the veteran was to be followed in the future by Dr. 
Hunt, the fee-basis psychiatrist.

In December 1993, the veteran presented at the emergency room 
of a private hospital for evaluation of altered level of 
mental status.  His medications had been recently increased.  
The veteran's medications were adjusted and he was discharged 
home.

A hospital discharge report from a private medical facility, 
dated in March 1994, indicated that the veteran was admitted 
due to his refusal to dress or feed himself at home.  He had 
also developed flu-like symptoms and his family felt they 
could not care for him.  During admission the veteran 
improved dramatically.  He stated that he was angry with his 
wife and how they treated him.  He denied any hallucinations 
or delusions.  The veteran was noted to suffer from a chronic 
schizophrenic illness which seemed to be stabilized.  He had 
generally been deteriorating over the past year or two with 
increasing dementia and lack of activity.

The veteran submitted a claim for an increased evaluation of 
his service connected psychiatric disorder, with a letter 
from Dr. Hunt, in April 1994.  The veteran also requested 
entitlement to service connection for his arteriosclerotic 
heart disease as secondary to his service connected anxiety 
disorder.

The letter from Dr. Hunt, the veteran's treating fee-basis 
private psychiatrist, dated in April 1994, indicated that the 
veteran had been under his care for the past ten years and 
suffered from a chronic paranoid schizophrenia.  He also had 
associated depression, history of colon cancer and 
arteriosclerotic heart disease.  The physician noted that it 
was significant that he had begun to develop dementia and was 
becoming increasingly difficult to manage for his wife.  He 
had been hospitalized several times in the past year for 
periods of agitation, increased paranoid delusions, and 
hallucinations.  

A VA cardiovascular examination report, dictated in August 
1994, indicated that the veteran did not have any definite 
heart disease or diagnosis.  He had apparently suffered a 
heart attack approximately 10 years earlier.  He was 
presently taking Cardizem from his physician for 
symptomatology.  The EKG revealed a left axis deviation and 
nonspecific T wave changes.  The history was provided during 
the examination primarily by the veteran's wife; the veteran 
was noted to not speak much and to have a fixed facies and 
shuffling gait such as seen with early Parkinson's.  Cardiac 
examination was basically normal.  The diagnostic impression 
was that there was no significant evidence that the veteran 
had arteriosclerotic heart disease.  However, the examiner 
further opined that whether the veteran did or did not have 
arteriosclerotic heart disease, "arteriosclerotic heart 
disease is generally not a secondary manifestation of anxiety 
or neurosis or schizophrenia but is a physical situation 
brought about by narrowing of the arterial system."

A VA psychiatric examination report also dictated in August 
1994, indicated that the veteran's psychiatric symptoms had 
increased since his retirement from the postal service.  The 
veteran presented for examination accompanied by his wife.  
Both stated that since 1989, he had become progressively 
worse.  He had developed depression, anxiety erratic behavior 
and psychotic behavior such as delusional activity with 
religious delusions.  He had been hospitalized multiple times 
for psychiatric treatment.  He had been receiving ongoing 
treatment by Dr. Hunt on a VA fee basis and was currently on 
neuroleptic and anti-depressant medications.  He had 
difficulty with orientation at times, walking off and 
becoming lost.  He needed constant supervision by his wife, 
especially when outside.  It was also noted that he had 
multiple problems and was on cardiovascular medications.  The 
examiner noted that the veteran's responses were slow, his 
affect quite blunted and memory impaired for recent recall 
events.  He was oriented.  The diagnosis was schizo-affective 
disorder.  The examiner further noted that the veteran's 
current condition required constant supervision by his wife 
for his daily activities and care.  The examination report 
provided no finding or medical opinion as to any association 
or relationship between the veteran's service connected 
psychiatric disorder and his cardiovascular disease.

By rating decision dated February 1995, the veteran's service 
connected anxiety reaction with schizo affective disorder was 
increased from 30 to 100 percent, effective from date of the 
veteran's claim for increase, April 28, 1994.

A March 1995 letter from Dr. J. Hunt, noted that the veteran 
had been treated for the past eleven years for chronic 
paranoid schizophrenia.  About two to three years earlier he 
had developed signs of dementia and his condition had 
deteriorated steadily.  Currently, the veteran required daily 
nursing care to assist with his personal care.

An October 1995 letter from the appellant indicated that the 
veteran had been hospitalized in July 1995 for a stroke.  

Hospital records from a private medical facility, dated in 
July 1995, indicated that the veteran was admitted under the 
diagnosis of "rule out cerebrovascular accident"  It was 
noted that the veteran's overall functioning had declined 
quite a bit in recent years and that Dr. Hunt had advised his 
family to look at placing the veteran in a nursing home.  A 
psychiatric consultation report noted that the veteran was 
only partially oriented.  Speech was limited although 
appropriate to questions asked.  Mood was somewhat apathetic, 
affect blunted.  Thoughts revealed no current evidence of 
psychosis or disorganized thinking.  The veteran had no 
suicidal or homicidal ideation.  The assessment was 
schizophrenia, paranoid type, chronic with a history of 
depressive symptoms associated with this, and a diagnosis of 
dementia.  

VA medical records reflect that an echocardiogram conducted 
in August 1995 showed regional wall motion abnormalities with 
left ventricular contractility moderately decreased.  A 
physical therapy discharge note indicated that the veteran 
was ambulatory with a walker but needed verbal cues to 
initiate and stop.  He was being transferred to a nursing 
home in Plant City, Florida in August 1995.  A request for a 
wheeled walker due to the veteran's multi-infarct dementia 
was approved by VA prosthetic services in October 1995.

Records from the Beverly Oaks Nursing and Rehabilitation 
Center in Melbourne, Florida indicate that the veteran was 
subsequently admitted to that facility in October 1995, with 
admitting diagnoses of hypertension, angina and coronary 
artery disease.  A VA community nurse visit note, dated in 
November 1995, noted that the veteran was wandering around in 
his wheelchair and was not coherent in his speech.  His 
diagnosis was multifarct dementia and also schizophrenia with 
depression and left hemiparesis.  VA nursing visit notes 
until July 1996 indicated the veteran's condition remained 
fairly stable with ability to ambulate and answer questions 
appropriately but he had periods of confusion.  He required 
minimal assistance to complete activities of daily living.  
He was able to ambulate to the bathroom using a walker.  
However, in July 1996, he was again hospitalized briefly for 
new onset of seizures.

The veteran continued to reside in the nursing home through 
1997 and until his death in November 1998.  Notes from the VA 
community nurse in 1997 noted that the veteran appeared 
stable.  He had some problems with aggressive behavior but 
this ceased.  He continued to require assistance with his 
daily living functions.  During a social worker's visit in 
January 1998, the veteran was up, dressed and watching 
television.  He did not converse but usually responded to 
questions with "yes" or "no".  However, a VA nursing visit 
in January 1998 noted he was oriented to person only.  In 
February 1998, it was noted that he appeared to be doing well 
on the low dose of psychotropic medication he was on.  
Nursing visit notes throughout 1998 indicated that the 
veteran remained responsive but not verbal.  Orientation was 
questionable.  The veteran's wife, appellant, continued to 
visit the veteran and take him out for drives or lunch at 
home several times a week.  She reported that he seemed to 
enjoy these outings but did not object to returning to the 
nursing home.

As noted above, the veteran subsequently died at the nursing 
home on November [redacted], 1998.  The immediate cause of death 
listed on the death certificate was hypoxia due to (or as a 
consequence of) cardiopulmonary arrest due to (or as a 
consequence of) arteriosclerotic cardiovascular disease.  
Another significant condition contributing to his death but 
not leading to the immediate cause of death was multi infarct 
dementia.

Service connection for cause of death

It is uncontroverted that the veteran died of the conditions 
listed in his death certificate, hypoxia, cardiopulmonary 
arrest, atherosclerotic cardiovascular disease, and multi-
infarct dementia, but there is no medical evidence of those 
conditions in service or within a year of service.  While 
heart disease, such as the veteran's, can develop over a 
period of years, there is no actual medical opinion in the 
record actually relating the veteran's death to service or a 
disease or injury of service origin.  Nor has the appellant 
alleged such origin.  

The Board also notes that there is no medical evidence of 
record to suggest, nor has the appellant alleged, that the 
veteran's service connected anxiety reaction with 
schizoaffective disorder directly caused or materially or 
substantially contributed to the veteran's death, other then 
claiming that it caused his fatal cardiovascular disease.  

Thus, the critical question in this claim is whether the 
evidence is approximately balanced (in relative equipoise) as 
to whether the veteran's service connected anxiety reaction 
with schizoaffective disorder caused or resulted in the 
development of his arteriosclerotic cardiovascular disease 
which caused his death, or whether the preponderance of the 
evidence is against the claim;  See 38 C.F.R. § 3.102.

In the instant case, there is no medical evidence of record 
to support the appellant's contention that the veteran's 
service connected psychiatric disorder caused or resulted in 
his atherosclerotic cardiovascular disease.  In fact, this 
issue arose during the veteran's life time and a medical 
opinion was requested of the cardiac examiner who physically 
examined the veteran in 1994.  In that examination report, 
dictated in August 1994, the VA physician clearly stated that 
atherosclerotic cardiovascular disease was not a secondary 
manifestation of anxiety or neurosis or schizophrenia but a 
physical disorder brought about by narrowing of the arteries.  

The only evidence of record to support the appellant's 
contention, are the lay statements of the appellant and 
argument of her service representative.  However, the 
evidence does not indicate that either possesses medical 
expertise.  Thus, they are not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)  The preponderance of 
the evidence is against the appellant's claim.  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b) in determining whether there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim, in which case a 
reasonable doubt arises regarding the degree of disability, 
which must be resolved in favor of the claim.  Reasonable 
doubt is defined by this section as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance".  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).  The Board 
is of the opinion that there is no approximate balance of 
positive and negative evidence in this case; that the fair 
preponderance of the evidence negates any reasonable doubt 
and disproves the appellant's request for service connection 
for the cause of the veteran's death.  Thus, the claim, on 
this basis is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318

The law also provides that the VA shall pay benefits to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service connected, if the veteran 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b)(1) (West 1991 & Supp. 2000).

VA regulations further provide that benefits authorized by 
section 1318 of title 38 U.S.C., shall be paid to a deceased 
veteran's surviving spouse (see Sec. 3.54(c)(2)) in the same 
manner as if the veteran's death is service connected when 
the veteran's death was not caused by his or her own willful 
misconduct; and the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  See 38 C.F.R. § 3.22 (a)(2)(1) 
(as in effect prior to January 21, 2000).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  The Board notes that the 
changes to 38 C.F.R. § 3.22, effective January 21, 2000, are 
for the purpose of defining "entitled to receive", including 
under a theory of clear and unmistakable error in a prior 
adjudication, and are not more favorable to the appellant in 
this case.

With reference to DIC benefits under section 1318, the Board 
notes that in Marso v. West, 13 Vet. App. 260 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a survivor of a deceased veteran may establish 
eligibility for DIC under section 1318(b)(1) under three 
separate theories of entitlement:  

(1) the veteran was in actual receipt of a 100 
percent disability rating for the statutory 
period of time; 
(2) the veteran would have been in receipt of a 
100 percent disability rating for such time but 
for CUE (clear and unmistakable error) in a 
final RO or Board decision; or 
(3) if under the specific and limited exceptions 
under Carpenter v. West, 11 Vet. App. 140 
(1998), or Wingo v. West, 11 Vet. App. 307 
(1998), the veteran was "hypothetically" 
entitled to a 100 percent disability rating for 
the required period of time.

With regard to the first theory of entitlement based on an 
assigned 100 percent rating, it is noted that in this case, 
the veteran was not in receipt of a total rating for 10 years 
prior to his death.  Rather, he had been assigned a 100 
percent schedular rating only since April 1994, approximately 
four years prior to his death.  Thus, the appellant is not 
entitled to DIC benefits on this basis. 

With regard to the third theory of "hypothetical" entitlement 
to DIC benefits, the Board notes that in the instant case, 
the appellant's claim for DIC benefits was filed after the 
promulgation of 38 C.F.R. § 20.1106 (1992).  That regulation 
provides that "[e]xcept with respect to benefits under the 
provisions of 38 U.S.C.A. § 1318 ..., issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime."  38 C.F.R. § 20.1106 (2000).  
Consequently, for claims filed prior to the promulgation of 
38 C.F.R. § 20.1106 in 1992, an appellant can claim 
entitlement to DIC benefits on the basis that the veteran was 
hypothetically entitled to a 100 percent rating for 10 
continuous years prior to his death, regardless of prior 
rating decisions during the veteran's lifetime.  

However, with regard to § 1318 claims filed after the 
promulgation of 38 C.F.R. § 20.1106, the theory of 
hypothetical entitlement is only available if there is no 
final rating decision during the veteran's lifetime which 
denied a total disability rating.  Specifically, the Court 
held in Marso v. West, that "where a prior final VA 
determination had denied a veteran a total disability rating, 
so that the veteran had not been rated totally disabled for 
10 continuous years prior to his or her death, a survivor 
under section 1318(b) must demonstrate [clear and 
unmistakable error] in the prior VA determination in order to 
establish eligibility under section 1318(b)(1)."  Marso v. 
West, 13 Vet. App. 260, 266 (1999); see also Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (veteran assigned a total 
rating for several years before death but previously had been 
awarded a 70 percent rating for PTSD and a 10 percent rating 
for trench foot).  

The appellant's representative in support of the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 based on 
hypothetical entitlement, cited the Court's decisions in 
Carpenter v. West, 11 Vet. App. 140, 147 (1998) and Wingo v. 
West, 11 Vet. App. 307 (1998).  However, the Court in 
Carpenter, did not reach the question of whether section 
20.1106 affected a "hypothetical entitlement" claim under 
section 1318(b), because the appellant in Carpenter had filed 
her claim prior to the effective date of that regulation.  
Furthermore, the Court's holding in Carpenter has now been 
limited to those cases where the claim for DIC benefits was 
filed prior to the promulgation of section 20.1106.  See 
Marso, 13 Vet. App. at 267.  The facts of this case can also 
be distinguished from those in Wingo, where the Court held 
that the appellant could assert a claim based on hypothetical 
entitlement if the veteran had never filed a claim for VA 
benefits in his lifetime.  11 Vet. App. at 311-12.  Thus, 
"the Wingo decision continues to control where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under section 
1318(b)(1)."  Marso, 13 Vet. App. at 267.  

In the instant case, the appellant had filed her claim for 
DIC benefits under 38 U.S.C.A. § 1318 after the effective 
date of 38 C.F.R. § 20.1106.  Furthermore, the veteran at the 
date of his death on November [redacted], 1998, had been assigned a 
100 percent rating for his service-connected psychiatric 
disorder from April 1994, and a 30 percent rating from June 
1987 as the result of a December 1988 rating action.  Thus, 
the appellant's claim does not fit either the exception of 
Carpenter or Wingo for "hypothetical entitlement" under 
38 U.S.C.A. § 1318.  

Therefore, the only theory of entitlement to DIC legally 
available to the appellant would be one based on clear and 
unmistakable error (CUE) in a prior rating decision.  The 
Court has held that the claimant must raise with specificity 
the issues of clear and unmistakable error (CUE) under 
section 1318(b).  Marso, 13 Vet. App. at 263.  In order for 
the appellant to raise a section 1318 CUE claim, the Court 
held in Cole v. West, that a claimant must provide at least 
the following:

The date or approximate date of the decision sought 
to be attacked collaterally, or otherwise provide 
sufficient detail so as to identify clearly the 
subject prior decision, and must indicate how, 
based on the evidence of record and the law at the 
time of the decision being attacked, the veteran 
would have been entitled to have prevailed so as to 
have been receiving a total disability rating for 
ten years immediately preceding the veteran's 
death. [cites omitted]

Cole v. West, 13 Vet. App. 268, at 277 (1999).

In the instant case, although the appellant's representative 
did cite to the Cole decision during the April 2001 hearing 
before the undersigned, neither the appellant or her 
representative at any point clearly indicated to the Board or 
to the RO that the appellant wished to challenge any RO 
decision for CUE, let alone provide the requisite specificity 
as to why her section 1318 CUE theory should be successful.  
While the appellant has contended that the veteran's behavior 
from the early 1980's warranted assignment of a 100 percent 
rating, a disagreement as to how the facts were weighed or 
evaluated in a prior rating decision is not sufficient to 
raise a valid CUE claim.  See Russell v. Principi, 3 Vet. 
App. 310 (1992).  Indeed, during the appellant's hearing the 
representative focused on the question of hypothetical 
entitlement and not on a claim of CUE in the 1988 rating 
decision.  The representative asserted that it would be error 
for the Board to consider a claim under the provisions of 
section 1318 as if it could only be pursued as a CUE error 
claim and contended that hypothetical entitlement existed in 
the claim.  See hearing transcript pp. 28.  As the appellant 
has not presented such a section 1318 CUE theory expressly to 
the Board, the matter is not pending before the Board.  See 
Cole v. West, supra.

As discussed above, the Board has considered the appellant's 
claim of hypothetical entitlement and finds that a grant on 
that basis may not be entered. Therefore, the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 must be 
denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is clearly against the appellant's claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


